Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-2, 4-7, and 12 are currently pending in the instant application.
    Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
Lack of Unity Requirement
	Restriction is based on PCT Rule 13.1, 13.2 and Annex B part 1(b) together with 37 CFR 1.475 and 1.499 for lacking unity of invention because of lacking a significant structural element qualifying as the special technical features.
Claims 1-2, 4-7, and 12 are drawn to more than one inventive concept (as defined by PCT Rule 13), and accordingly, a restriction is required according to the provision of PCT Rule 13.2.
PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (requirement of unity of invention).
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1(b), provides that “special technical features” mean those technical features, which as a whole define a contribution over the prior art.
Annex B, Part 1 (e), provides combinations of different categories of claims and states:

          
                 (i) in addition to an independent claim for a given product, an independent claim for a process specially    
                     adapted for the manufacture of the said product, and an independent claim for a use of the said product, 
     or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means 
      specifically designed for carrying out the said process, or

               (iii) in addition to an independent claim for a given product, an independent claim for a process 
     specially adapted for the manufacture of the said product, and an independent claim for an apparatus or 
     means specifically designed for carrying out the said process”

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.
I         Claims 1 and 2 drawn to a method of treating drug addiction in a patient in need thereof, the method comprising administering to a patient an effective amount of a compound of formula (I).
II         Claims 4 and 12 drawn to a pharmaceutical composition comprising a compound of formula (I).
III        Claims 5-7 drawn to another method of treating drug addiction, the method 
            comprising administering a compound of formula (I).
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features that define a contribution over the prior art. The invention Groups I-III outlined above each relates to compounds / compositions and their method of uses which do not possess a substantial common core wherein a reference anticipating one would not necessarily render the 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143). Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicants preserve their right to file a divisional on the non-elected subject matter.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D., whose telephone number is (571) 272-0706.  The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone numbers for this Group are (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application.  This will expedite processing of your papers.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.

 /GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626